Title: Elizabeth Smith Shaw to Mary Smith Cranch, 10 January 1778
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith


     
      My Dear Sister
      Haverhill January 10. 1778
     
     I am very sorry I lost the Opportunity of conveying a Letter to Braintree by Mr. Thayer last week. We had company engaged to dine with us, expected Ladies to visit here in the PM and a very cold, short Day, when he called upon us. Otherwise I would have perswaded him to have tarried while I wrote a few Lines and thanked you for your very kind enquiries after Madam and her Spouse.—I have the Pleasure of assuring you they are in fine Health, are exceedingly pleased with their Situation, have every thing they want, more than a Clergyman just entered into a Family could expect, in such perilous Times. She is as happy as she can, or ought to be, at such a distance from her dear Friends. You my Sister have experienced how much kindness, affection, and tender assiduity contributed to make you easy even in this particular; and Without these Cordials of Life, I should be miserable was I situated even in the midst of my numerous Friends.
     You say I must give you an account of every thing a sister ought to know.—In the first place I will begin with our Family matters—Of which I cannot give you a very Economick Discription. In short we spend our Time in Eating, Drinking, sleeping, geting victuals, cleaning house, Dressing, receving, and returning Visits, like other fine Folks.—A dismal kind of life I hear you say. I acknowledge it. But while we are in this World, Society is essential to Man’s happiness, and we are induced to conform, and suffer many things dissagreeable, for the sake of the Blessings, and the Comforts that flow from it. Charity, and Benevolence are thus spread from Family to Family, and Friendships are formed that soften the Cares, and mitigate the Ills of Life.
     Among other things I suppose I must tell you what oppinion the People have formed of me. In general, they say my Character was very good, and they are no ways dissappointed, (thats clever). One says that I am a little heavenly body. Others are so favourable as to say “that she talks, and is as sociable as one of Us,” and the Children think that I am a dear pretty woman.–The People appear kind and hospitable, and as far as I can discern, no ways disposed to censure each other. If I live, I hope to gain their Affections, and to grow more and more worthy of their regards and Esteem.
     Haverhill was once a beautiful and wealthy Town, flourished by Commerce, but now the best Families have quitted Trade, and live upon the Interest of their Money, which has greatly reduced their Estates.–This is now the Case of most populous Places.—I rejoice that you are out of them, and are the happy possessor of a long desired little Farm.
     I am really troubled with Brother Adams for not returning from Portsmouth this way, it would have been but a few miles, if any, out of his way, and it would have rejoiced our Hearts to have seen him after so long an abscence. We congratulate Sister Adams however, on his Health, and safe return, and wish that e’er long he may see Peace restored to the Commonwealth, and after toiling for the publick Good, enjoy unmolested, the sweets of domestic Life.
     I want to hear from our Friends at Weymouth, how they do, whether Sister Smith has got to bed, and whether it is a son or Daughter. From my Father, from the Doctors Family, from Yours, from Sister Adams, from Miss Lucy, from Cousin Betsy, from Phebe, and all—every thing indeed that you, in exchange of places would wish to know.
     
     
      January 16
     
     This Day I was invited to a very elegant Entertainment at Mr. Duncan’s, where I meet with Mr. Black from Boston who courted the once beautiful and amiable Polly Duncan, who instead of enjoying the fond endearments of a kind husband, lies now folded in the cold arms of Death. This is the dark side—a brighter Scene (from her Character) I trust she is the possesor of, than any earthly prospect could afford her.
     By this unhappy Lover, (for he had a tender and ardent affection for her) I propose to send a letter to Uncle Smith’s, and from thence I hope it will soon be conveyed to my dear Sister, from Your truly affectionate
     
      Eliza Shaw
     
     
      PS My Love to Brother Cranch, and my little Cousins. Mr. Shaw desires to be remembered to every branch of my Connections.—When when shall I see them.
     
    